Citation Nr: 0717284	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In the August 1999 rating decision, service connection was 
denied for PTSD and depression.  The veteran perfected an 
appeal of those denials.

In August 2000, the veteran and his spouse presented oral 
testimony at a hearing at the RO before a Hearing Officer, a 
transcript of which has been associated with the veteran's 
claims file.

In April 2004, the Board remanded these claims to the VA 
Appeals Management Center (AMC) for further development.  In 
January 2007, a supplemental statement of the case (SSOC) was 
issued by the AMC which continued the previous denial of the 
claims.  These issues are once again before the Board.

Issue not currently on appeal

In April 2004, the Board denied service connection for a 
chronic acquired heart disorder, including hypertension.  
This issue has therefore been resolved.  See 38 C.F.R. 
§ 20.1100 (2006).


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not support a finding that the veteran currently 
has PTSD.

2.  The competent medical evidence of record does not 
demonstrate the in-service incurrence or aggravation of a 
depressive disorder with psychotic features.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Major depression with psychotic features was not incurred 
in or aggravated by service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and 
depression.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2004, the Board remanded these claims to verify the 
veteran's alleged stressor, to schedule the veteran for a 
psychiatric examination, and to obtain additional medical 
evidence.  In January 2006, the United States Armed Service 
Center for Unit Records Research (USASCURR) provided 
information about the veteran's alleged stressor.  In 
September 2006, the veteran underwent a VA psychological 
examination to determine whether he has PTSD and whether his 
depression is related to active service.  In January 2007, 
the VA AMC obtained additional VA treatment records.  
Therefore, the Board finds that the AMC has complied with the 
directives of the April 2004 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in June 
2001, July 2003, May 2004, May 2005, and April 2006, which 
were specifically intended to address the requirements of the 
VCAA.  The various VCAA letters advised the veteran of what 
the evidence must show to establish service connection.  In 
particular, the May 2004 VCAA letter informed the veteran of 
what the evidence must show to establish service connection 
for PTSD.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in various VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the April 2006 VCAA letter, the veteran was 
informed that VA would assist him by scheduling him for an 
examination.  [A VA examination was conducted in September 
2006.]

In the June 2001 VCAA letter, the veteran was advised that VA 
would make reasonable efforts to obtain relevant records, 
including private medical records that you adequately 
identify to VA, and obtain service medical records, other 
relevant service records, VA treatment records, and any other 
records held by any Federal department or agency.  In later 
VCAA letters, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the June 2001 VCAA letter, the veteran was advised to sent 
the necessary evidence as soon as possible.  In the May 2004 
and May 2005 letters, the AMC specifically told the veteran 
to submit any evidence or information he may have pertaining 
to his appeal.  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO in the August 
1999 rating decision, prior to the  VCAA letters.  Since the 
VCAA was not enacted until November 2000, furnishing the 
veteran with VCAA notice prior to the initial adjudication of 
the claims in August 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See SSOC's issued in June 2001, April 2003, and 
January 2007.  Therefore, the essential fairness of the 
adjudication was not affected.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1).  Sanders v. Nicholson, No. 
06-7001 (U.S. Fed. Cir. May 16, 2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With regard to the claim of service connection for PTSD, 
elements (2) and (3) are in dispute, and were addressed by 
the VCAA letters described above.  As to the claim of service 
connection for depression, element (2) is not at issue.  
Element (3) is in dispute and was addressed by the VCAA 
letters described above.  The AMC sent a letter to the 
veteran in April 2006 that addressed element (4), degree of 
disability, and element (5), effective date.  

As for the timing of the notice of the five elements in 
Dingess/Hartman, the Board again notes that the veteran's 
claims were readjudicated following the issuance of VCAA 
letters, and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See SSOC's issued in June 2001, April 2003, and January 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.  Sanders, supra.

In any event, because the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the degree of disability and appropriate 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes service 
medical records, service personnel records, VA and private 
medical records, Social Security Administration records, and 
a report of a September 2006 VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained to the extent possible.

The Board notes that the veteran's service medical records 
may not be complete.  
In particular, the Board notes that there are no service 
medical records dated subsequent to January 1989.  

The record reflects that the RO received all available 
service medical records in June 1999.  In September 2000, the 
RO requested any additional service medical records, to 
specifically include counseling records.  In May 2001, the 
service department responded but it did not provide any 
additional service medical records.
Based on the foregoing, it is clear that further requests for 
service medical records for the veteran would be futile.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated the VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
In this case, the RO has made two attempts to obtain a 
complete set of the veteran's service medical records and has 
informed him of its inability to obtain them.  The Court has 
held that, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993). 

Therefore, while the Board regrets that a complete set of the 
veteran's service medical records may be unavailable, VA has 
no further duty to him with respect to obtaining them. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who has presented argument on his behalf.  As 
noted in the Introduction above, he and his spouse testified 
at a hearing held at the RO before a Hearing Officer in 
August 2000.

Accordingly, the Board will proceed to a decision on the 
merits as to these issues on appeal.

The veteran seeks service connection for PTSD and depression.  
The Board believes the most expeditious way of addressing the 
claim is to separately discuss PTSD and depression.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

The veteran is not currently claiming a in-service stressor 
from a personal assault.  See the report of September 2006 VA 
examination; August 2000 hearing transcript, page 3.  
Accordingly, the special considerations afforded PTSD cases 
based on personal assault will not be afforded to the 
veteran.  See Patton v. West, 12 Vet. App. 272 (1999); 
38 C.F.R. § 3.304(f)(3) (2006).

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Analysis

As an initial matter, as was noted in the Board's VCAA 
discussion above, certain of the veteran's service medical 
records may be missing.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare, supra.

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The veteran for the most part contends that he had PTSD 
stemming from a non-combat stressor experienced during active 
duty.  

In the interest of clarity, the Board will discuss elements 
(1) and (3) of 38 C.F.R. § 3.304(f) [current disability and 
stressors] before moving its discussion to element (2), 
medical nexus.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence regarding whether the veteran in fact 
has PTSD.  

The evidence arguably reflecting a current diagnosis of PTSD 
includes 1998 private treatment records showing a diagnosis 
of PTSD, a July 1999 VA treatment record reflecting a history 
of PTSD, 1999 VA treatment records revealing a diagnosis of 
PTSD, and a July 2004 private treatment record showing a 
diagnosis of PTSD.
The evidence that does not show a diagnosis of PTSD includes 
VA treatment records from 2000 to 2006 and the report of the 
September 2006 VA examination.  These medical reco0rds 
include diagnoses of psychiatric disorders other than PTSD, 
to include (primarily and most recently) major depression 
with psychotic features. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e. that which found no evidence 
of PTSD) outweighs the evidence in favor.

The medical evidence showing a diagnosis of PTSD, to include 
most recently the July 2004 private treatment record, do not 
provide a basis for the diagnosis of PTSD.  Therefore, these 
diagnoses are of limited probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].

As for the recent VA treatment records from this decade, none 
of these numerous and in many instances detailed recent VA 
treatment records even hint at the presence of PTSD. Also of 
great significance, there is of record a very thorough, 13-
page September 2006 VA examination report and opinion.  As 
was alluded to above, this report was prepared pursuant to 
the Board's remand.  

The September 2006 VA examiner diagnosed an anxiety disorder 
not otherwise specified.  That examiner noted that the 
veteran had some symptoms of PTSD but not enough symptoms to 
warrant a diagnosis of PTSD.  The September 2006 VA examiner 
provided a detailed basis for his opinion that the veteran 
did not have PTSD in that he noted what symptoms the veteran 
had and did not have.  It is clear that the September 2006 VA 
examiner reviewed the veteran's entire claims file, to 
include post-service medical records, such as the VA and 
private treatment records in the 1990's.  The Board attaches 
great weight of probative value to this diagnosis regarding 
the existence of PTSD, as it appears to have been based on a 
review of the record, an interview with the veteran, and a 
thoughtful analysis of the veteran's entire history and 
current symptomatology.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]

In short, a preponderance of the competent medical evidence 
of record does not support a finding that the veteran 
currently has PTSD.  

To the extent that the veteran, his relatives and an 
associate assert that he in fact does have PTSD, it is now 
well established that lay persons without medical training, 
such as the veteran and his relatives, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of PTSD, service 
connection may not be granted.

In short, element (1) of 38 C.F.R. § 3.304(f) has not been 
met.  The claim fails on that basis alone.  For the sake of 
completeness, the Board will address the two remaining 
elements of 38 C.F.R. § 3.304(f).  

With respect to element (3), the veteran did serve during a 
period of war, but there is no credible evidence to show he 
was in Southwest Asia before and during the Persian Gulf War, 
much less combat participation.  

In an October 2004 statement, the veteran claims that he was 
on a "battle run" during Operation Desert Storm when his 
in-service stressor of seeing a crew member injured occurred.  
To the extent that the veteran is claiming a combat stressor, 
the Board notes that the veteran's service personnel records 
do not show any service in Southwest Asia during late 1990 
and early 1991.  Instead, he was stationed in Germany during 
that period, awaiting discharge due to misconduct-commission 
of a serious offense.  His DD Form 214 does not show any 
medals indicating participation in Operation Desert Storm.  
Thus, there is no objective evidence that the veteran engaged 
in combat with the enemy.  The Board finds any statement or 
insinuation made by the veteran to the contrary to be lacking 
in credibility.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressor actually occurred in order to warrant service 
connection. See Moreau, supra.  In this regard, the veteran's 
own contentions and/or testimony are insufficient, standing 
alone, to verify his stressor.  See Cohen, supra.  
Accordingly, there must be corroboration that the asserted 
in-service stressor actually occurred.

As he reported in various statements and at his August 2000 
hearing, the veteran has alleged that his stressor was 
witnessing a possibly fatal injury of a fellow crew member 
named S.G. who according to the veteran had his head crushed 
between a tank turret and hull.  [The veteran did not provide 
specific information has to the ultimate fate of S.G.]

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board observes at this juncture that the veteran has 
provided inconsistent information concerning his alleged 
stressor.  In an October 2004 statement, the veteran claims 
that the event occurred in December 1990 or January 1991 and 
intimates that he was in Southwest Asia at the time of the 
event.  As noted above, there is no evidence that the veteran 
served in Southwest Asia.  At the August 2000 hearing, the 
veteran alleged that the event occurred in August or 
September 1990 in Germany and that he could not remember the 
first name of the individual even though he and this 
individual were allegedly friends.  Additionally, the veteran 
claimed not to know whether the individual died as a result 
of his injury even though they served together on the same 
tank for an extended period of time.  

While in Germany, he served as a M1A1 tank crewman.  In 
essence, the veteran claims that Private S.G. was a fellow 
member of his tank crew.  The veteran's service personnel 
records show that he served in two units while stationed in 
Germany - Headquarters and Headquarters Company, 3rd 
Battalion 63rd Armor, and D Company 4th Battalion 69th Armor.  

In January 2006, the USASCURR verified the accidental death 
of Private First Class (PFC) P.S.G., [different last name 
than that reported by the veteran] who was assigned to Troop 
E, 2nd Battalion, 11th Armored Calvary Regiment, in April 
1990 in Bad Kissingen, Germany.  Specifically, while 
participating in a training exercise as an observer on a M2A1 
track vehicle (Bradley Fighting Vehicle) PFC P.S.G.'s head 
became lodged between the turret and turret cowling, causing 
his head to be crushed, which resulted in immediate death.  

Thus, while a service member died in an accident in 1990 in 
Germany, the objective evidence of record shows that the 
veteran and this service member did not serve in the same 
unit.  Also of great significance is the fact that the 
veteran did not provide the correct surname of P.S.G.  In 
addition, the date provided by the veteran was erroneous.  
Since the veteran was a tanker stationed in Germany, it is 
likely that he may have heard about this accident; indeed, he 
may have incorrectly remembered a variation of the deceased 
service member's name.  It appears that he dredged up this 
recollection of an event he heard about but did not witness 
in his bid to secure service connection for PTSD.  Such 
speciation aside, there is simply no corroborating evidence 
that the veteran witnessed this event.  In the absence of a 
corroborated stressor, his PTSD claim fails.  
 
In short, the veteran's statements as to the purported 
stressor are utterly lacking in credibility.  Although he now 
claims this incident to be a watershed event in his life 
which caused mental illness, he has not been able to provide 
even basic facts such as the decedent's first and last name. 

Moreover, the veteran has not submitted any other evidence, 
such as statements from fellow veterans, which would serve to 
support his account of witnessing the death of P.S.G.  
Although the veteran has submitted statements from his mother 
and his spouse regarding this purported stressor, there is no 
evidence or assertion that they witnessed the veteran's 
stressor.  Rather, they are merely repeating what the veteran 
told them about his alleged stressor.  Their statements are 
not based on their personal knowledge, but instead on matters 
told them by the veteran.  Their statements are thus lacking 
in probative value.  

The Board notes that Pentecost and Suozzi are not applicable 
to this case.  First, this case does not involve a combat 
situation.  In addition, there is no evidence that the 
veteran was in the vicinity of the documented incident 
involving P.S.G.  The evidence merely shows that the veteran 
and P.S.G. were both in Germany in1990.

In short, the veteran's claimed stressor has not been 
verified, and element (2) has thus not been satisfied.  The 
claim fails on that basis also.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
complained in-service stressor and PTSD.  
There is in fact no competent medical nexus linking a 
diagnosis of PTSD to any 
in-service stressor, including the veteran's purported 
witnessing the death of P.S.G..  Indeed, the 1998 private 
treatment records link the veteran's PTSD to pre-service 
childhood abuse and the post-service death of his child.  The 
various private and VA treatment records containing a 
diagnosis of PTSD do not identify any in-service stressor as 
being the basis of the diagnosis.  That element, also, is not 
met.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  None of the three elements in 38 C.F.R. § 3.304(f) 
have been satisfied.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for depression.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence that the disease or injury 
existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).



Analysis

The veteran alternatively seeks service connection for 
depression.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
acquired psychiatric disability diagnosed as major depression 
with psychotic features.

Moving to Hickson element (2), in-service incurrence of 
disease, the board will separately address disease and 
injury. 

Contemporaneous evidence from the veteran's period of active 
service and the first year after active service [i.e., the 
presumptive period under 38 C.F.R. § 3.309(a)] do not reflect 
a diagnosis of a depressive disorder or psychosis.  The 
objective evidence of record establishes the onset of 
depressive or psychotic symptoms at the earliest in June 
1997, over six years after service.

As was discussed above, certain service medical records are 
missing.  However, there is nothing in the remainder of the 
record which suggests that the veteran was diagnosed as 
having a psychiatric disability in service.    

The evidence in the veteran's favor on this element is his 
own statements and the statements of his relatives and an 
associate about in-service psychiatric symptomatology.  
However the veteran's, his mother's, his spouse's, and his 
friend's reporting of psychiatric symptomatology is not 
competent medical evidence of an in-service incurrence of a 
psychiatric disorder.  It is well established that lay 
persons such as the veteran, his mother, his spouse, and his 
friend are not competent to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu, 
supra.  

The veteran has pointed to well-documented disciplinary 
problems in service, to include episodes of drunk driving, as 
alleged symptoms of a later diagnosed psychiatric disorder.  
Such records, in and of themselves, do not constitute 
evidence of an in-service psychiatric disability.  The 
contemporaneous records, although clearly indicative of less 
than stellar performance in the service, specifically do not 
diagnose any psychiatric problems.

Turning to in-service injury, the injury alleged is the 
veteran's purportedly having witnessed the death of a fellow 
service member.  As has been discussed in detail above, the 
Board finds the veteran's report of such incident to be 
lacking in credibility, as his statements have been 
inconsistent and lacking in such basic details as the 
decedent's name and the approximate date of the incident.  
Moreover, the veteran and the decedent were in different 
units.  It appears that the veteran heard about that incident 
and used a fragmented recollection of what he had heard as a 
basis for his service connection claim.

Also, to the extent that the veteran has at time insinuated 
that he participated in combat, for reasons already stated 
the board finds such statements to be equally incredible.

In short, the preponderance of the competent evidence shows 
that there was no depressive or psychotic disorder in 
service, and no psychic trauma as has been alleged by the 
veteran.  Hickson element (2) has not been met, and the 
veteran's claim fails on this basis.

With respect to element (3), medical nexus, the September 
2006 VA examiner stated that it is likely that the veteran's 
"vulnerability" and problem with depression preceded active 
military service and was aggravated by his purported 
witnessing the death of another service member.  This 
statement concerning the veteran's "vulnerability" does not 
serve to rebut the statutory presumption of soundness by 
clear and unmistakable evidence.  There is no evidence that 
depression was diagnosed before service.  See 38 U.S.C.A. 
§ 1111 (west 2002); see also Wagner, supra.  

With respect to the September 2006 examiner's reference to 
the veteran's witnessing the death of another service member, 
this has been dealt with at length above.  The September 2006 
VA examiner's opinion is of no probative value because it is 
based on the veteran's own statements.  The Court has held on 
a number of occasions that a medical opinion which is  
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is 
not required to accept doctors' opinions that are based upon 
the claimant's recitation of medical history].  As noted 
above, the Board has determined that the veteran did not 
witness the death of P.S.G.  Therefore, the September 2006 VA 
examiner's opinion is not competent medical evidence.

To the extent that the veteran, his relatives, and an 
associate are claiming that his current depressive disorder 
is related to active service, the Board again notes that they 
are not competent to opine on medical matters such as the 
date of onset of a claimed disability.  See Espiritu, supra.

Implicit in the veteran's presentation is the contention that 
his depressive and psychotic symptomatology began in service 
and continued thereafter.  A claim can still be substantiated 
if continuity of symptomatology is demonstrated after 
service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in connection with 
element (2), the objective evidence of record establishes the 
onset of depressive or psychotic symptoms at the earliest in 
June 1997, over six years after service.  Supporting medical 
evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  As has been discussed 
above, certain medical evidence which indicates that the 
veteran's depressive or psychotic symptoms started during 
service is in fact based solely on the veteran's own 
statements about an in-service event, which the Board has 
found to be lacking credibility.      
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current major depression with 
psychotic features to service.  Hickson element (3) has also 
not been satisfied.

In the absence of the required Hickson second and third 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for depression.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


